Citation Nr: 1225904	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-36 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to April 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim for service connection for diabetes due to exposure to Agent Orange.  The Veteran disagreed and perfected an appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran has contended that he was exposed to Agent Orange when he was assigned to a working party while a crewmember of the U.S.S. MOUNT HOOD, AE-29, an ammunition supply ship.  The RO requested in an April 2011 letter to the Veteran that he provide an approximate 60-day period of time when the exposure he claims occurred.  The record does not include any response from the Veteran.  Nevertheless, VA should take further reasonable steps to obtain evidence that may support the Veteran's claim.

Review of the Veteran's service personnel records that are included in the Veteran's VA claims folder reveal that he was transferred from the San Diego, California, Naval Station in about May 1973 and was assigned to the MOUNT HOOD at about that time.  A May 7, 1974, page 13 entry in the Veteran's service personnel folder indicates that he received race relations training on board the MOUNT HOOD on that date.  An August 1974 notice of desertion included in the Veteran's service personnel folder shows that the Veteran was unlawfully absent from the MOUNT HOOD on July 13, 1974, when the ship was located at the Concord, California, Naval Weapons Station (NWS).  The Veteran was apprehended and returned to the Navy by Texas civilian authorities on February 19, 1975, and the Veteran was transferred to the Naval Air Station in Corpus Christi, Texas, from which he was discharged in April 1975.  Thus, record evidence in the Veteran's VA claims folder shows that the Veteran appears to have been assigned to the MOUNT HOOD between about May 1973 to July 13, 1974.

The Veteran asserts that he was exposed to herbicides while assigned to the MOUNT HOOD.  The Veteran's October 2010 contention is also that herbicides were in containers that were damaged in a rail car, and he was a member of a working party sorting the containers.  He did not however indicate where the rail car was located.  The Veteran should be requested to explain in greater detail where the rail car was located and the approximate time of the incident.  See M21-1MR, Part IV, subpt ii, ch. 2, sec. C, para. 10.l-o. 

After a reasonable period of time or after receipt of information from the Veteran, VA should contact the appropriate agency and request information that may substantiate the fact that Agent Orange or other herbicides were transported through or maintained for any reason on board Concord NWS during a period between May 1973 and July 13, 1974.  Should the Veteran identify the location of the work detail and the time frame of the event, VA should attempt to verify exposure through that reported incident involving exposure to Agent Orange containers that were damaged in rail transit.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide specific information regarding the event(s), particularly the work detail, when he contends that he was exposed to Agent Orange or other herbicides.  He should be requested to provide the approximate date, the location, and an explanation of how he was exposed.  

Provide the Veteran with a reasonable period of time for response.

2.  Thereafter, if the Veteran provides sufficient information concerning the work party incident, contact the appropriate source, including the Compensation Service, and request information concerning whether there is evidence that substantiates the Veteran's contention that he was exposed to Agent Orange containers that were damaged in rail transit as he asserts.  See M21-1MR, Part IV, subpt ii, ch. 2, sec. C, para. 10.o.

Also, regardless of the Veteran's response, obtain and associate with the claims folder information concerning whether herbicides were stored and/or transported on the MOUNT HOOD between May 1973 and July 13, 1974.  See M21-1MR, Part IV, subpt ii, ch. 2, sec. C, para. 10.

3.  After completion of the steps above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, provide the Veteran and his attorney with a supplemental statement of the case and provide a reasonable period of time for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


